Exhibit 10.14
 
AMENDMENT TO
EMPLOYMENT AGREEMENT
 
AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) made as of this 3rd day of
January, 2009, by and among WHX Corporation and Handy & Harman, including each
of their parents, subsidiaries and affiliates (the “Company” or “Employer”), and
James McCabe (“Executive”).
 
WHEREAS, Executive entered into a certain Employment Agreement (the
“Agreement”), dated February 1, 2007;
 
WHEREAS, Employer and Executive wish to further amend the terms of the Agreement
as set forth below;
 
NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, and in consideration of Executive’s continued employment,
the parties hereto agree as follows:
 
1.           Defined Terms.  All capitalized terms contained in this Amendment
shall, for the purposes hereof, have the same meaning ascribed to them in the
Agreement unless the context hereof clearly provides otherwise or unless
otherwise defined herein.
 
2.           Base Salary Reduction.  Effective January 4, 2009, Executive’s base
salary in effect as of December 31, 2008 shall be reduced by five percent (5%)
(the “2009 5% Base Salary Reduction”).
 
3.           Executive’s Acknowledgment and Waiver.  Executive acknowledges that
such 2009 5% Base Salary Reduction shall not constitute a Material Diminution
under the Agreement and therefore shall not provide a basis for a Material
Diminution or Relocation Termination Election pursuant to Section 6(a) of the
Agreement. Executive waives all claims against the Company relating to the 2009
5% Base Salary Reduction.
 
4.           Calculation of Executive’s Severance Payment.  In the event that
after January 4, 2009, Executive becomes eligible for a Severance Payment for
any reason set forth in the Agreement that is unrelated to the 2009 5% Base
Salary Reduction, the Company shall calculate the base salary component of
Executive’s Severance Payment (as set forth in Section 7(a)(i) of the Agreement)
on the basis of the greater of: (i) Executive’s base salary on the date of the
termination of Executive’s employment by the Company, or (ii) Executive’s base
salary as of December 31, 2008.
 

--------------------------------------------------------------------------------


 
5.           Miscellaneous Provisions.
 
(a)           Except as modified by this Amendment, the Agreement and all its
terms and conditions thereof shall remain in full force and effect.
 
(b)           The covenants, agreements, terms and conditions contained in this
Amendment shall bind and inure to the benefit of the parties hereto and, except
as may otherwise be provided in the Agreement, as hereby modified and
supplemented, their respective legal successors and assigns.
 
(c)           This Amendment may not be changed orally but only by a writing
signed by both parties hereto.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 


HANDY & HARMAN
 
WHX CORPORATION
     
By:
/s/ Peter T. Gelfman
 
By:
/s/ Peter T. Gelfman
 
Name:
Peter T. Gelfman
   
Name:
Peter T. Gelfman
 
Title:
Secretary
   
Title:
Secretary




         
/s/ James McCabe
 
James McCabe



2